Title: To James Madison from Samuel T. Anderson, 22 May 1823
From: Anderson, Samuel T.
To: Madison, James


        
          Sir,
          22 May 1823
        
        In laying my grievances before you as late chief magistrate of my Country, I do it very respectfully; and I do it in the hope that I shall at last, thro’ you, receive that Justice which I am sorry to say, has been too long with-held from me.
        In octr. 1814 when the command of Lake ontario was lost to the U.S, you determined to recover it. I was then serving as naval Storekeeper at Newyork and having had much experience in the Transportation of the Stores, was again selected by the Secretary of the Navy and appointed the agent for that object. It is evident from these orders, That the Department considered their execution as of the highest importance and at the same time as extremely difficult. For, if I did not succeed, there could be no operations either of the Fleet or Army on the northern Frontier during the ensuing season; while, to succeed, I had to surmount difficulties of the most serious nature. The line of Transportation was very nearly 800 miles. The stores were 2.000 Tons weight. The cannon were of the heaviest calibre and nearly 300 in number. The oparation was commenced at the most unfavorable season of the year, and constant embarrassments existed from want of the necessary funds. Yet notwithstanding these difficulties, your orders were executed so effectually, That when Peace was declared, all the cannon but 13, and all the stores necessary for the equipment of the Ships, were either at the Lake or so near it, that the vessel building by Eckford would have been out as soon as the Ice gave way; and in one month after would have been followed by Brown’s. All this is matter of record in the navy office. I think Sir it may be asserted, That very rarely has any operation ordered by the Government of these States, so fully evinced their ability for great, & rigorous undertakings as the one now before you; and most surely the result has proved, That the U.S. can, at any moment, regain & hold the command of the Lakes against all the Power, wealth, & efforts of Great Britain.
        For operations thus conducted to so useful and honorable a result, my complaint is, That I have not recd. the same compensation that others have, for the same description of service who performed it before I was appointed. The Accounts settled in the 4th. Auditor’s office shew their accounts settled at 5 ⅌ Ct. Commission, and mine, at 3 only. The 5 ⅌ Ct. is the Commission usually allowed on disbursements for that service.
        
        Upon my appearing at Washington to settle my Accounts in the winter of 1816–17 to amount of 300.000 dlls, in my letter to the Secy dated in decr. 1816 I then made this charge as the usual one; & from that I have never varied. The office, upon a settlement at that time, found as nominal balance against me of 978 dlls only. In 1818 I was ordered to N. Orleans. In the winter of 1819.20, I was again at Washington, endeavouring to get a final settlement of my Account, and the same allowance on my commission acct. as others had recd. After much attendance there, the office settled my a/c. in Jany 1822, rejected my charge of 2 ⅌ Ct. additional on my Commission a/c. & then paid me some bal, that was due to me. This claim has since been before the Dept. & the President, but to this hour no favorable decision has been obtained.
        The objections against me are— That upon the first settlement, certain allowances were made to me and which appearing in my own hand writing, the presumption is that they were considered as final. But the principal objection is this— That the Commission allowance of 3 ⅌ Ct. is signed by Mr. Crowninshield as by your particular directions.
        To this I answer— That some settlement at that time was absolutely necessary for me as the amount charged against me was immense— That the Accounts being made out in my own hand writing proves this only, That I made them out as I was ordered; and that no candid man would urge that circumstance against me, as in my letter to the secy dated 8 Jany 1817 (now on file) being but the day before the Commission a/c. was signed, it must be admitted, That I persisted to the very last in claiming the same commission as was usual and was allowed to others.
        This commission Account then depends upon this: Whether or not you directed Mr. Crowninshield to allow me no more than 3 ⅌ Ct.; or, whether you directed him to do justice without restricting him to that amount.
        In disputing with the officers of The Government, I have insisted upon it, That you never did restrict the secy to 3 ⅌ Ct. only; and I have said so for these reasons. 1st. Because it is impossible That you as chief Magistrate could have given directions to allow 3 ⅌ Ct. only did the secy inform you that others were allowed 5. 2dly. Because he asked me, That “if he allowed me the 5 ⅌ Ct. would I bear the loss I had incurred on the disbursement of Treasury Notes?” This shews he had a discretion to allow it. 3rdly. Because he Ended the business by saying to me, “If I allow you 5 ⅌ Ct. What will Congress say?” For these reasons I have ever been of opinion, That you authorized Mr. Crowninshield to do justice without restricting him to 3 ⅌ Ct., and that he acted upon my case not according to Justice, but from apprehensions, That his character might suffer from exceeding that amount.
        While executing the orders of the Government in superintending the Transportation of stores for the Lake service, it was my misfortune to

receive much injury to my Hearing: it has been gradually encreasing since, and has now arisen to that height, That I am totally incapacitated from the general pursuits of business where every faculty is needed to ensure success. A calamity so great, would, I had hoped, have induced the most liberal conduct towards me, and have formed a reason for such liberality, that the most fastidious would not have rejected. But neither the plainest dictates of Justice, nor the strongest claims of Humanity, have yet availed me any thing against the mere forms of office only. While to fill up the measure of my misfortunes, by a re-organization of the southern station to which I now belong & which must soon take place, I must quit the service in which the prime of my Life has been spent and in which I have been disabled.
        My last hope in this Business now rests upon yourself. If you did not restrict the secy—and it seems to be impossible that you did if he told you what was allowed to others—if you did not restrict him, but authorized him to do justice, and you will be pleased to say so, It is possible, That the officers of the Government will yet pass my claim.
        I would not, Sir, press myself in this manner upon your retirement, did I not feel a confidence in your willingness to do me Justice for a service which, at the time it was rendered, was considered as of the greatest Importance to the Country; & did not the fearful calamity under which I am labouring, and my encreasing distress, compel me to do so. At the same time I wish you to understand; That this is no new claim, but the same that I made when I first appeared to settle my accounts; and That it is now for a final decision as appearing upon the Reconciling Statement of my Account, by the 4th. Auditor. I am with high respect Your Excellency’s most obedt servant,
        
          Saml. T. Anderson
        
      